Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of ARAF (species A: SNV) and binimetinib (species B) in the reply filed on 3/08/2021 is acknowledged.

Status of the Claims
Claims 1, 3, 5-7, 9-10, 12-13, 15-16, 33, 44-45, 54, and 57 are pending. Claim 57 is withdrawn by the examiner for being directed towards non-elected subject matter, as the applicant elected binimetinib, which is not present in any listed group. Claims 1, 3, 5-7, 9-10, 12-13, 15-16, 33, 44-45, and 54 are under examination.

Claim Objections
Claim 10 is objected to because of the following informalities:  “lymphangiomatosis (LAM), or generalized”. The comma requires deletion, as a list with three or 3+ items is not present. Appropriate correction is required. 
Claim 33 is objected to because of the following informalities: a typographical error of “interferon alpha” as “interferon alfa” in the claim.   Appropriate correction is required.
Claim 44 is objected to because of the following informalities: “comprises DNA and, or RNA”. Please replace to recite “comprises DNA and/or RNA” or an appropriate equivalent.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  “Selumetinib (AZD6244). PD0325901”. The period needs to be replaced with a comma. Per MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3, 5-7, 9-10, 12-13, 15-16, 33, 44-45, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are all directed towards methods for diagnosing or treating a lymphatic anomaly.  The claims recite detecting a small nucleotide variant (SNV) in EPHB4, PIK3R4, PIK3R6, mTOR, and/or ARAF or detecting a SNV in linkage disequilibrium with a SNV in one of those genes. Claims 7, 16, 33, and 54 further recite that the at least one small nucleotide 
The term linkage disequilibrium refers to the preferential segregation of a particular polymorphic form with another polymorphic form at a different chromosomal location more frequently than expected by chance. The specification states that “’Linkage disequilibrium’ or ‘allelic association’ means the preferential association of a particular allele, locus, gene or genetic marker with a specific allele, locus, gene or genetic marker at a nearby chromosomal location more frequently than expected by chance for any particular allele frequency in the population” (page 16, lines 15-18). Therefore the claims encompass detecting a potentially large genus of nucleic acids.  
Regarding claims 1, 3, 5-6, 9, 13, 15, 44, and 45, while the skilled artisan may be capable of detecting any SNV in EPHB4, PIK3R4, PIK3R6, mTOR, and/or ARAF or by detecting a SNV in linkage disequilibrium with any SNV in EPHB4, PIKER4, PIK3R6, mTOR, and/or ARAF, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
Regarding claims 7, 16, 33, and 54, while the skilled artisan may be capable of detecting a SNV in linkage disequilibrium with the SNV of a) c.2334+lG>C in EPHB4; b) c.3481A>G:p.Sl 161G in PIK3R4; c) c. 1393-70T in PIK3R6; d) c.6818A>G:p.P2273L in 
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: "Although there is often significant overlap" between the enablement and written description requirements, "they are nonetheless independent of each other." University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An "invention may be enabled even though it has not been described." Id. Such is the situation here. Therefore, we find Appellants did not describe the invention sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) ("invention is, for purposes of the 'written description' inquiry, whatever is now claimed").
The specification teaches that the SNV (Table 3):
•	c.2334+lG>C in EPHB4 diagnosis was GLA and venous stasis, 
•	c.3481A>G:p.Sl161G in PIK3R4 diagnosis was GLA, 
•	c.1393-70T in PIK3R6 in PIK3R6 diagnosis was GLA, 
•	c.6818A>G:p.P2273L in mTOR diagnosis was primarily abdominal lymphatic anomaly,
•	c.640T>C:p.S214P in ARAF was lymphangiectasia.

The nature of alleles is that they are variant structures, and in the present state of the art, the structure of one allele does not provide guidance to the existence or structure of other alleles. 
The written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus.  Case law directly supports this rejection. As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003. March 5, 2003.) noted, "In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention." This is similar to the current situation since the breadth of the current claims comprises the use of small nucleotide variants which the present inventors were not in the possession of, or which were not known to the inventors. 
Since the specification does not disclose a representative number of SNVs in linkage disequilibrium with a SNV of EPHB4, PIK3R4, PIK3R6, mTOR, and/or ARAF that are significantly associated with a lymphatic anomaly, one of skill would conclude that Applicants were not in possession of the claimed genus of methods which utilize SNVs in linkage disequilibrium that have the required of the markers to be used in the instant methods.  The specification does not also disclose a representative number of SNVs in linkage disequilibrium with a) c.2334+lG>C in EPHB4; b) c.3481A>G:p.Sl 161G in PIK3R4; c) c. 1393-70T in PIK3R6; d) c.6818A>G:p.P2273L in mTOR; and/or e) c.640T>C:p.S214P in ARAF. 
.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, 9-10, 12-13, 15-16, 33, 44-45, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 3 recite the limitations:
"an SNV in linkage disequilibrium with an SNV in one or more of …" in ii) 
“detection of said SNV” in claim 1c 
“identified as having one or more SNVS of i) or ii)” in claim 3c

Claims 1 and 3 recite the limitation "comprising nucleic acid" in part a, and part b requires “detecting in the nucleic acid”.  There is insufficient antecedent basis for this limitation in the claim. The applicant is advised to amend the limitation to “comprising a nucleic acid”, “comprising at least one nucleic acid”, or an equivalent. Claims 9, 13, 15, 44, and 45 depend from claim 1, so they inherit the deficiencies of the claim. Claims 5-6, 16, 33, and 54 depend from claim 3, so they inherit the deficiencies of the claim.
Claim 1 recites the limitation "diagnosing the patient with a lymphatic anomaly" in part c, and line 1 requires detecting a lymphatic anomaly.  There is insufficient antecedent basis for this limitation in part c. The applicant is advised to amend the limitation to “diagnosing the patient with said lymphatic anomaly”, or an equivalent. Claims 9, 13, 15, 44, and 45 depend from claim 1, so they inherit the deficiencies of the claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the omitted elements are: one or more agents or one or more inhibitors. These claims are incomplete, as they refer to a table, as set forth in the MPEP 2173.05(s):	2173.05(s): Reference to Figures or Tables 


Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 recites, “wherein in the biological sample comprises DNA and, or RNA”. Claim 45 depends from claim 1, which requires “obtaining a biological sample comprising nucleic acid from the patient” and detecting a SNV or SNV in linkage disequilibrium in the nucleic acid. Therefore, claim 1 necessarily requires DNA or RNA to perform the steps as recited. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 13, 44, and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of diagnosing a lymphatic anomaly by obtaining a sample and detecting a single nucleotide variant (SNV) or a SNV in linkage disequilibrim with a SNV. However, the relationship between a SNV and a lymphatic anomaly is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, diagnosing the patient with a lymphatic anomaly upon detection of a SNV is an abstract idea because it can occur entirely within the mind. Likewise, identifying a suggested treatment (claim 13) is an abstract idea because it can occur entirely within the mind. 



The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, obtaining a biological sample comprising nucleic acid from the patient and detecting in the nucleic acid a SNV within EPHB4, PIK3R4, PIK3R6, mTOR and/or ARAF or SNV in linkage disequilibrium (claim 1) with one of the preceding genes are both mere data gathering steps. They do not add significantly more, as they are directed to judicial exceptions themselves.  In claim 13, “generating a report identifying the SNV after detection” is a mere data gathering step. Likewise, assaying the nucleic acid to determine the presence of a SNV by detection of specific hybridization, measurement of allele size, restriction fragment length polymorphism analysis, allele-specific hybridization analysis, single base primer extension reaction, or sequencing of an amplified polynucleotide is mere data gathering when recited at such a generalized level (claim 44). Regarding claim 9, the 

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of 
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 13, 15, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Nelson et al. (2014) Blood 123(20): 3152-3155) in view of Edelweiss (Edelweiss et al. (2007) Human Path 38:1463-1469).
Claim interpretation: Under the broadest reasonable interpretation and in view of the specification (page 15, lines 17-18), a “single nucleotide variant” requires only a position in the genomic DNA where there is a single base that differs from the “usual base”. A “single nucleotide variation” does not limit a gene from having more than one polymorphic region.
Regarding claim 1, Nelson teaches obtaining biological samples from patients (pages 3152-3153: “Patients and samples”). These biological samples contained nucleic acids, which were extracted and analyzed (detected) by sequencing (Nelson: Supplemental Materials, “Targeted Sequencing”). A single nucleotide variant encoding a single amino acid substitution for ARAF (claim 1(i)) was detected (Fig 1, Fig 1 legend; page 3153-3154, bridging para).  Nelson also teaches that the patient’s ARAF SNV indicates Langerhans cell histiocytosis (LCH) in the patient (page 3154, col. 2, first full para). The patient (patient 1) had a somatic single nucleotide variant, which is predicted to result in a substitution of leucine for phenylalanine (page 3153-3154, bridging para).  Nelson also teaches that broadly based screening for the management of patients is important in the context of BRAF and the ARAF variant (page 3154, col. 2, first full para). Nelson also teaches LCH is characterized by the inappropriate accumulation of cells of primary antigen-presenting cells (page 3152, col. 1).
However, Nelson does not explicitly teach that Langerhans cell histiocytosisis is a lymphatic anomaly.
Edelweiss teaches that Langerhans cell histiocytosis involves the lymph nodes with no other sites of disease for some patients (Abstract). Edelweiss also teaches that LCH in the lymph 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the small nucleotide variant of Nelson indicating LCH further indicates a lymphatic anomaly in view of Edelweiss, which teaches LCH results in a change in lymph node architecture. 
However, Nelson in view of Edelweiss does not explicitly teach diagnosing a patient if the patient has the mutation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to diagnose a patient with a lymphatic anomaly because Nelson teaches that the patient’s ARAF SNV indicates Langerhans cell histiocytosis (LCH) in the patient (page 3154, col. 2, first full para).

Regarding claim 9, Edelweiss teaches that LCH cells can cause the lymph node architecture to be totally effaced (Fig. 4; Table 2). Edelweiss teaches that the preserved lymph node architecture has different morphologies than the subtotally or totally effaced lymph node archtitecture (Fig 1 vs Fig 4; Table 2). Given the cellular structure and the majority of lymph 

Regarding claim 13, Nelson teaches generating a report identifying the SNV after detection in the biological sample and identifying suggested treatments (vemurafenib) for the lymphatic anomaly (LCH) based upon the SNV identified (ARAF variant), as Nelson generated a report (authored a Brief Report in Blood, page 3152-3155) with these results.

Regarding claim 15, Nelson also teaches that mutant ARAF activity was inhibited by vemurafenib (an agent suitable for treatment) (Abstract) for a patient with a F351L (SNV) mutant (page 3154, col. 1, first full para; Figure 1; Figure 1 Legend). Vemurafenib is approved for the treatment of BRAF V600E, a BRAF inhibitor, which is also part of the ERK pathway (Abstract; page 3154, col. 1, second full para). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to administer vemurafenib (an agent suitable for treatment) to a patient diagnosed with LCH with an ARAF SNV mutant (Nelson in view of Edelweiss) because Nelson teaches mutant ARAF activity was inhibited by vemurafenib.

Regarding claim 44, Nelson teaches that the ARAF mutation was detected using targeted Illumina HiSeq sequencing (page 3153, col. 1; Supplemental methods: “Exome Sequencing” & “Targeting Sequencing”). Under the broadest reasonable interpretation, the Illumina assay requires specific hybridization of some oligonucleotide on to the target (page 3153, col. 1; 
Nelson also teaches that “Variant analysis was performed using cancer-specific variant discovery tools (GATK), including MuTect for somatic base substitutions and indelocator for short insertions and deletions” (page 3153, col. 1, “Exome sequencing and analysis”). Under the broadest reasonable interpretation, determining somatic base substitutions from sequencing data (MuTect) is interpreted as measurement of allele size, as one would necessarily determine the allele size by the return of the program.

Regarding claim 45, Nelson teaches obtaining biological samples from patients (pages 3152-3153: “Patients and samples”). These biological samples contained DNA, which was analyzed (Nelson: Supplemental Materials, “DNA isolation and purification”).

Regarding claim 3, the teachings of Nelson in view of Edelweiss, as applied to claim 1 and 15, are above. Nelson also teaches that mutant ARAF activity was inhibited by vemurafenib (an agent suitable for treatment) (Abstract) for a patient with a F351L (SNV) mutant (page 3154, col. 1, first full para; Figure 1; Figure 1 Legend). Vemurafenib is approved for the treatment of BRAF V600E, a BRAF inhibitor, which is also part of the ERK pathway (Abstract; page 3154, col. 1, second full para). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to administer vemurafenib (an agent suitable for treatment) to a patient with an ARAF SNV mutant because Nelson teaches mutant ARAF activity was inhibited by vemurafenib.

Conclusion
Claims 1, 3, 5-7, 9-10, 12-13, 15-16, 33, 44-45, and 54 are rejected.
Claim 57 is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634